Citation Nr: 0301124	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for a low back disability.

2.  Whether the August 1987 rating decision that denied 
entitlement to service connection for a low back 
disability was clearly and unmistakably erroneous.

3.  Entitlement to an increased (compensable) rating for 
cervical spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Reno, Nevada RO.  Thereafter, the 
case was transferred to the Washington, DC, RO, which is 
presently handling the current appeal.

In a VA Form 21-526 received by the RO in February 2001, 
the veteran raised a claim of entitlement to service 
connection for diabetes mellitus, as secondary to Agent 
Orange exposure.  Since this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


REMAND

In 2000, 2001 and 2002, after the issuance of the 
statement of the case but before this case was certified 
to the Board, VA treatment records and a VA examination 
report were received at the RO.  The RO has not reviewed 
this additional evidence in light of the veteran's claims.  
Thus, the case must be returned to the RO for its review 
of the additional evidence and, if the claims remain 
denied, inclusion of the evidence in a supplemental 
statement of the case.  See 38 C.F.R. § 19.37 (2002).

Additionally, in a VA Form 9 received by the RO in 
December 2000, the veteran requested a hearing before a 
hearing officer at the RO.  By letter dated in March 2001, 
the veteran was informed that the RO no longer offered 
hearings before hearing officers; however, the veteran 
could instead elect to participate in the decision review 
process.  In statements received by the RO in April 2001, 
the veteran requested that his case be reviewed by a 
Decision Review Officer (DRO).  The Board recognizes that 
the veteran has recently moved from Nevada to Japan; 
however, the veteran's representative has argued and the 
Board agrees that the veteran's intentions with regards to 
his hearing request should be clarified. 

In reviewing the evidence of record, the Board also notes 
that the medical evidence of record contains references to 
pain in the veteran's cervical spine.  For example, in a 
December 2000 VA Form 9, the veteran complained that his 
cervical spine disability was very painful and greatly 
limited his range of motion.  A March 2002 VA examination 
report notes the veteran's complaints of upper back and 
neck pain, "severe at times."  

Arguments made by the veteran such as those mentioned 
above imply that he experiences difficulties beyond that 
described by the available record, particularly after 
using the affected joints or musculature.  In such 
instances, the provisions of 38 C.F.R. § 4.40 (2002) 
require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but 
the functional loss experienced by the veteran.  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 
38 C.F.R. §§ 4.40, 4.45.  Id.

In reviewing the most recent (March 2002) VA examination 
report, it appears that the extent of functional 
disability due to pain is not adequately portrayed in 
accordance with the directives of the Court in DeLuca.  In 
this regard it is noted that 38 C.F.R. § 4.40 requires 
that rating of disabilities of the musculoskeletal system 
reflect functional loss due to pain and reduced strength 
or endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  
In DeLuca the Court emphasized that a VA rating 
examination must be conducted so as to portray adequately 
not only the identifiable anatomical damage, but also the 
functional loss experienced by the veteran.  As noted 
above, the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca 
specifically requires that the medical examiner should be 
asked to determine whether there is any weakened movement, 
excess fatigability, or incoordination attributable to the 
service-connected disability; and, if feasible, these 
determinations should be expressed in terms of the degree 
of additional range of motion loss or ankylosis.  
Additionally, the medical examiner should be asked to 
express an opinion on whether pain could significantly 
limit functional ability during flare-ups.  This 
determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.

In light of the above, the Board finds that an additional 
VA orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  Up-to-
date treatment records should also be compiled on remand. 

The Board regrets any further delay in this case.  
However, for the reasons noted above, the Board concludes 
that additional development of the record is required 
prior to appellate disposition.  Accordingly, the case is 
hereby REMANDED for the following actions:

1.  The RO should assure compliance 
with the VCAA and implementing 
regulations and the holding in 
Quartuccio v. Principi, 16 Vet App 183 
(2002).

2.  The RO should contact the veteran 
and inquire as to where he has received 
treatment for his service-connected 
cervical spine disability since April 
2002.  After obtaining the necessary 
releases, the RO should then contact 
the named medical providers and request 
copies of all previously unobtained 
medical records.  All records obtained 
should be associated with the claims 
files.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination for the purpose of 
determining the current severity of his 
service-connected cervical spine 
disability.  The claims files and a 
copy of this Remand must be made 
available to the examiner for review.  

(a)  The examiner should conduct all 
indicated special tests and studies.  
The examiner should be asked to 
describe the condition of the cervical 
spine and indicate whether there are 
any findings of ankylosis or loss of 
range of motion attributable to the 
service-connected disability, and, if 
present, the severity thereof.  Range 
of motion should be given in degrees.

(b)  The examiner must determine 
whether the cervical spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination. 

(c)  The examiner should be asked to 
express an opinion on whether pain in 
the cervical spine could significantly 
limit functional ability during flare-
ups or when the affected part is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups. 

(d)  If the examiner is unable to 
render any opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion 
is based should be set forth for the 
record.

4.  The veteran should be contacted and 
requested to clarify his intentions as 
to whether he desires a hearing at the 
RO by a hearing officer versus a review 
by the DRO without a hearing.  If he 
desires a hearing, he should then be 
scheduled for the hearing at the RO.  
The transcript of any hearing held 
should be associated with the claims 
files.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been 
complied with, the RO should 
readjudicate the veteran's claims on 
the basis of all evidence of record and 
all applicable law and regulations.  If 
any decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond before 
the case is returned to the Board for 
further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the requested 
action should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



